Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Claims 1-2, 4 and 6-13 are pending. Claims 3 and 5 are cancelled.  

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Regarding claim 11, in line 5, “…a channel being an engagement end,” should read ---…the channel of the multiple channels being an engagement end,--.
In line 6, “…corresponding to the engagement end,” should read ---… corresponding to a respective engagement end,--.
Regarding claim 12, in lines 3-4, “…the extension arm of one heat dissipation unit being…” should read ---… the extension arm of one of the heat dissipation units being,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, it is unclear if the “an end of the first section” of lines 2-3 and “the end of the first section” of line 4, in each claim, are the same as the “one end of the first section” of line 4 of claim 1.
For the purpose of this examination, the claims have been interpreted to mean in lines 2-4:
--…the one end of the first section of each of the multiple heat dissipation units being inserted in an connected with a different one of the multiple channels, the one end of the first section that…--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 8,555,952) in view of Tong et al. (US 2018/0308780, herein Tong”).
Regarding claim 1, Huang discloses: 
a heat dissipation unit connection structure (fig. 13) comprising:
a substrate (1) having a first face (the bottom face of -1-) and a second face (where fins -2- are attached to the substrate -1-) (fig. 13); and
multiple heat dissipation units (2), 
each heat dissipation unit (2) having a first section and a second section (see annotated fig. 13-HUANG, page 4), 
one end of the first section of each of the multiple heat dissipation units (2) being connected with the second face of the substrate (1) (see annotated fig. 13-HUANG, page 4),
the second section of each of the multiple heat dissipation units (2) being planar and extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end (see annotated fig. 13-HUANG, page 4),
the second sections of each two adjacent heat dissipation units (2) abutting against and connecting with each other (see annotated fig. 13-HUANG, page 4) [col. 3, lines 60-63].


the first section of each of the multiple heat dissipation units having an internal space,
the second section having at least one vent, and
the first section of each of the multiple heat dissipation units comprising a pair of adjacent parallel plates between which is formed an internal airtight chamber, a working fluid being filled in each of the airtight chambers.

    PNG
    media_image1.png
    573
    670
    media_image1.png
    Greyscale

Tong, also directed to a heat dissipation unit (figs. 1-10) comprising a substrate (3) and multiple heat dissipation units (1), one end of the heat dissipation units (1) being connected with a face of the substrate (3) (better seen in figs. 2 and 4) teaches that by replacing the conventional heat dissipation fins (consisting on single fins, like the fins -2- disclosed by Huang) with the thermally superconducting heat dissipation fins (1), the thermally heat dissipation unit has a greater heat transfer rate and a higher fin efficiency, and the fin efficiency of the heat dissipation fins is not affected by the height of the heat dissipation fins, which greatly improves the heat dissipation capability of the device [par. 0077], wherein 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Huang the teachings of Tong regarding an improved superconducting fin, to have: 
the first section of each of the multiple heat dissipation units having an internal space,
the first section of each of the multiple heat dissipation units comprising a pair of adjacent parallel plates between which is formed an internal airtight chamber, a working fluid being filled in each of the airtight chambers,
in order to have a greater heat transfer rate and a higher fin efficiency.
Furthermore, it would have been obvious to a person of skill in the art, to simply substitute one known element (Huang’s substrate 1) for another (Tong’s substrate, the combination of substrates 21, figs. 3 and 7) to obtain predictable results. See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to simply substitute the substrate of Huang for the substrate of Tong, to obtain the predictable result of preventing possible damages to the structure of Tong’s fin (1) by the deforming rib (12) of Huang during assembly.
Heat dissipation units comprising heat dissipation fins that include a first vertical component and a second horizontal component being planar and extending perpendicular to the first vertical component, wherein the second horizontal component comprises at least one vent, are old and known in the art, as admitted in the disclosure of the instant application (see prior art figure 1, wherein a horizontal component -7- of the fin includes at least one vent, for the purpose of facilitating convection of heat to the air moving across the louvers, by making the airflow becoming turbulent, optimizing heat transfer, as it is old and known in the art.
It would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to divide the horizontal component (7) of the admitted prior art (fig. 1) into a plurality of sections corresponding to the first section of the fin. It is noted, it has been held that constructing a Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 2, Huang discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-II-HUANG, below),  

    PNG
    media_image2.png
    542
    812
    media_image2.png
    Greyscale

the second end of the second section of the heat dissipation units (2) having a groove (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 4),
the first end of the second section of the heat dissipation units (2) abutting against and connecting with the groove of the second end of the second section of another adjacent one of the heat dissipation units (2) (see annotated fig. 13-HUANG, page 4) [col. 3, lines 58-63], 
whereby the second sections of the two adjacent heat dissipation units (2) are connected with each other and are flush with each other (see annotated fig. 13-HUANG, page 4).
Regarding claim 4, Huang discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-HUANG, page 4), each with a latch section (the protrusion -22-, in the first 
the latch section (22) of the first end of each of the heat dissipation units (2) being engaged with the latch section of the second end of an adjacent one of the heat dissipation units (see annotated fig. 13-HUANG, page 4), 
Regarding claim 7, the combination of Huang and Tong discloses:
the heat dissipation units being made of aluminum [Tong, par. 0017].
Regarding claim 10, the combination of Huang and Tong discloses:
the second face of the substrate (Tong, 1) being formed with multiple channels (Tong, 22) (Tong,  fig. 3),
the one end of the first section of each of the multiple heat dissipation units (Tong, 1) being inserted in and connected with a different one of the multiple channels (Tong, 22) (Tong, fig. 7),
the combination of Huang and Tong does not disclose:
the one end of each first section that is inserted in and connected with one of the channels being an engagement end, 
the channels having an engagement notch corresponding to a respective engagement end, and
the engagement end being correspondingly engaged with the engagement notch.
The shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the engaging structure to firmly secure the heat dissipating units to the channels. Further, applicant has not disclosed that having an engagement end and an engagement notch corresponding to the engagement end solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the engagement end and the engagement notch arranged in other manners. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.

Regarding claim 11, the combination of Huang and Tong discloses:
the second face of the substrate (Tong, 1) being formed with multiple channels (Tong, 22) (Tong, fig. 3), 
the one end of the first section of each of the multiple heat dissipation units (Tong, 1) being inserted in and connected with separate ones of the multiple channels (Tong, 22) (Tong, fig. 7), 
the combination of Huang and Tong does not disclose:
the one end of each first section that is inserted in and connected with a channel of the multiple channels being an engagement end, 
each of the channels having an engagement notch corresponding to a respective  engagement end,
the engagement ends and the engagement notches being assembled with each other, and
the engagement ends and each engagement notches being a dovetailed tenon and a cooperative dovetailed mortise, which are assembled with each other.
the shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date pf the claimed invention, would design or size the engaging structure to firmly secure the heat dissipating units to the channels. Further, applicant has not disclosed that having the engagement end and the engagement notch being a dovetailed tenon and a cooperative dovetailed mortise solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the engagement end and the engagement notch arranged in other manners. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.
Regarding claim 13, the combination of Huang and Tong discloses:
the internal space (Tong, 12) comprising said airtight chamber [Tong, par. 0074].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Tong, as applies to claims 1-2 and 4, above, and further in view of Hsieh (US 2011/0061847).
Regarding claim 6, the combination of Huang and Tong does not disclose:
a holding unit fitted on the heat dissipation units.
The use of holding elements in heat dissipation devices of electronic units, for the purpose of tightly pressing against the heat dissipating units and therefore enhance the heat dissipation efficiency, is known in the art. Hsieh, for instance, also directed to a heat dissipation device (figs. 1-3) comprising a substrate (1) and multiple heat dissipation units (2) being connected to a top face of the substrate (1) teaches a holding unit (4) fitted on the heat dissipation (figs. 1-3), the holding unit (4) having a first holding arm (41) and a second (41) holding arm and a connection arm (40), two ends of the connection arm (40) being connected with the first (41) and second (41) holding arms to together define a holding space (fig. 3), in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Huang and Tong the teachings of Hsieh to have a holding unit fitted on the heat dissipation units in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Tong, as applies to claims 1-2, 4 and 7, above, and further in view of Wang et al.  (US 6,672,379, herein “Wang”).
Regarding claim 8, the combination of Huang and Tong discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-HUANG, page 4),  
the first end having a latch section (22), and the second end having a latched section (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 4),
the latch section and the latched section being a male connector (22) and a female connector (where a protrusion -22- of each unit -2- fits the adjacent unit -2-), corresponding to a respective male connector (see annotated fig. 13-HUANG, page 4), 

the latch section having a free end and a connection end, 
a width of the free end being larger than a width of the connection end, 
the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side.
the shape of buckling or engaging structures of heat dissipating units to tightly connect to an adjacent heat dissipating unit is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date pf the claimed invention, would design or size the buckling structure depending upon the user’s needs. Wang, for instance, also directed to a heat dissipation device (figs. 6-7) comprising a substrate (20) and multiple heat dissipation units (11) being connected to a top face of the substrate (20) teaches an engaging structure comprising a latch section (14) and a latched section (142), the latch section (14) having a free end (144) and a connection end (connecting -144- to folded portion -13-, clearly seen in figures 6-7), a width of the free end (144) being larger than a width of the connection end (clearly seen in figures 6-7), the latched section (142) having an open side (146) and a closed side (the rest of the slot -142-, opposite to -146-, seen in figures 6-7), a width of the closed side being larger than a width of the open side (146) (clearly seen in figures 6-7). 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Huang and Tong the teachings of Wang to have: 
the latch section having a free end and a connection end, 
a width of the free end being larger than a width of the connection end, 
the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side, 
in order to further secure the heat dissipation units to the substrate, enhancing heat transfer, depending upon the user’s needs [Wang, col. 3, lines 24-26].
Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 

Regarding claim 9, the combination of Huang, Tong and Wang discloses: 
the latch section and the latched section having a Ω-shaped configuration (Wang, figs 6-7). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Tong, as applies to claims 1-2, 4, 7 and 10-11, above, and further in view of Tian (US 7,032,650).
Regarding claim 12, the combination of Huang and Tong does not disclose:
at least one extension arm perpendicularly extending from one side of each first section of each heat dissipation unit, the extension arm being latched with each first section of another adjacent heat dissipation unit.
Tian, also directed to a heat dissipation device (figs. 3-6) comprising multiple heat dissipation units (10) being connected to each other teaches at least one extension arm (11) perpendicularly extending from one side of the first section of the heat dissipation unit (10) (fig. 3), the extension arm (11) being latched with the first section of another adjacent heat dissipation (10) (better seen in fig. 5) for the purpose of having the set of heat dissipation units (11) securely tight for vibration during transportation [col. 3, lines 12-15].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Huang and Tong the teachings of Tian to have at least one extension arm perpendicularly extending from one side of the first section of the heat dissipation unit, the extension arm being latched with the first section of another adjacent heat dissipation, in order to securely tight the set of heat dissipation units for vibration during transportation.

Claims 1-2, 4, 7, 10-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 2020/0232710) in view of Huang.
Regarding claim 1, Lin discloses, as admitted in the disclosure of the instant application (fig. 1-PRIOR ART) [par. 0002-0005]: 
a heat dissipation unit connection structure (fig. 1) comprising:
a substrate (6) having a first face (the bottom face of -6-) and a second face (where units -5- are attached to the substrate -6-) (fig. 1); and

each heat dissipation unit (5) having a first section (the vertical component of -5-) and a second section (7) (it is noted, in the admitted prior art, the second section -7- is common to all the heat dissipation units -5-) (fig. 1), 
one end (52) of the first section (the vertical component of -5-) of each of the multiple heat dissipation units (5) being connected with the second face of the substrate (6) (clearly seen in fig. 1),
the first section of each of the multiple heat dissipation units (5) having an internal space (fig. 1) [par. 0003, lines 1-12],
the second section (7) being planar and extending perpendicularly to the first section (the vertical component of -5-) of each heat dissipation unit (5) (clearly seen in fig. 1),
the second section (7) having at least one vent (fig. 1), 
the first section of each of the multiple heat dissipation units (5) comprising a pair of adjacent parallel plates [par. 0003, lines 1-10] between which is formed an internal airtight chamber, a working fluid being filled in each of the airtight chambers [par. 0003, lines 10-12].
Lin does not disclose:
the second section of each of the multiple heat dissipation units extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end, and
the second sections of each two adjacent heat dissipation units abutting against and connecting with each other.
However, as admitted in the disclosure of the instant application (prior art figure 1), a second section (7), common to all dissipation units (5) and including vents, is old and known in the art. It would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to divide the second section (7) of the admitted prior art (fig. 1) into a plurality of sections corresponding to the first section of each unit (5) and abutting against and connecting with each other. It is noted, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Huang, also directed to a heat dissipation unit connection structure (fig. 13) comprising a substrate (1) having a first face (the bottom face of -1-) and a second face (where fins -2- are attached to the substrate -1-) (fig. 13), and multiple heat dissipation units (2) (fig. 13), teaches:
each heat dissipation unit (2) having a first section and a second section (see annotated fig. 13-HUANG, page 4), 
one end of the first section of each of the multiple heat dissipation units (2) being connected with the second face of the substrate (1) (see annotated fig. 13-HUANG, page 4),
the second section of each of the multiple heat dissipation units (2) being planar and extending perpendicularly from a second end of the first section of the respective heat dissipation unit, opposite from the one end (see annotated fig. 13-HUANG, page 4),
the second sections of each two adjacent heat dissipation units (2) abutting against and connecting with each other (see annotated fig. 13-HUANG, page 4) [col. 3, lines 60-63], 
for the purpose of firmly secured together the adjacent dissipation units [col. 3, lines 57-63].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have the second section (7) of Lin (fig. 1) divided into a plurality of sections corresponding to the first section of each unit (5) (Nerwin v. Erlichman, 168 USPQ 177, 179) and abutting against each other (Huang, fig. 13) in order to firmly secured together the adjacent dissipation units.
Regarding claim 2, the combination of Lin and Huang discloses:
the second section of each of the multiple heat dissipation units (Huang, 2) having a first end and a second end (see annotated fig. 13-II-HUANG, page 6),  
the second end of the second section of the heat dissipation units (Huang, 2) having a groove (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 4),

whereby the second sections of the two adjacent heat dissipation units (Huang, 2) are connected with each other and are flush with each other (see annotated fig. 13-HUANG, page 4).
Regarding claim 4, the combination of Lin and Huang discloses:
the second section of each of the multiple heat dissipation units (Huang, 2) having a first end and a second end (see annotated fig. 13-HUANG, page 4), each with a latch section (the protrusion -22-, in the first end; and, where a protrusion -22- of each unit -2- fits the adjacent unit -2-, in the second end),  (see annotated fig. 13-HUANG, page 4), 
the latch section (Huang, 22) of the first end of each of the heat dissipation units (Huang, 2) being engaged with the latch section of the second end of an adjacent one of the heat dissipation units (see annotated fig. 13-HUANG, page 4),
Regarding claim 7, the Examiner takes Official Notice of heat dissipation units or fins or panels made of aluminum material for their use in the heat exchanger/heat sink art and the selection of any of these known materials would be within the level of ordinary skill in the art.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 10, the combination of Lin and Huang discloses:
the second face of the substrate (Lin, 6) being formed with multiple channels (Lin, 61) (Lin, fig. 1),
the one end (52) of the first section of each of the multiple heat dissipation units (Lin, 5) being inserted in and connected with a different one of the multiple channels (Lin, 61) (Lin, fig. 1),
the one end (52) of each first section that is inserted in and connected with one of the channels (Lin, 61) being an engagement end (52) (Lin, fig. 1), 
Although Lin discloses the one end (52) being fixed to the channels (61) [par. 0004, lines 1-2], Lin does not disclose:
the end of each first section that is inserted in and connected with one of the channels being an engagement end, 

the engagement end being correspondingly engaged with the engagement notch.
The shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the engaging structure to firmly secure the heat dissipating units to the channels. Further, applicant has not disclosed that having an engagement end and an engagement notch corresponding to the engagement end solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the engagement end and the engagement notch arranged in other manners. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.
Regarding claim 11, the combination of Lin and Huang discloses:
the second face of the substrate (Lin, 6) being formed with multiple channels (Lin, 61) (Lin, fig. 1), 
the one end (52) of the first section of each of the multiple heat dissipation units (Lin, 5) being inserted in and connected with separate ones of the multiple channels (Lin, 61) (Lin, fig. 1), 
the one end (52) of each first section that is inserted in and connected with one of the channels (Lin, 61) being an engagement end (52) (Lin, fig. 1), 
Although Lin discloses the one end (52) being fixed to the channels (61) [par. 0004, lines 1-2], Lin does not disclose:
each of the channels having an engagement notch corresponding to the engagement end,
the engagement ends and the engagement notches being assembled with each other, and
the engagement ends and each engagement notches being a dovetailed tenon and a cooperative dovetailed mortise, which are assembled with each other.
the shape of engaging structures of heat dissipating units to connect to a substrate or base is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective MPEP 2144.04, section IV, part A.
Regarding claim 13, the combination of Lin and Huang discloses:
the internal space comprising said airtight chamber [Lin, par. 0003, lines 1-12].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Huang, as applies to claims 1-2 and 4, above, and further in view of Hsieh.
Regarding claim 6, the combination of Lin and Huang does not disclose:
a holding unit fitted on the heat dissipation units.
The use of holding elements in heat dissipation devices of electronic units, for the purpose of tightly pressing against the heat dissipating units and therefore enhance the heat dissipation efficiency, is known in the art. Hsieh, for instance, also directed to a heat dissipation device (figs. 1-3) comprising a substrate (1) and multiple heat dissipation units (2) being connected to a top face of the substrate (1) teaches a holding unit (4) fitted on the heat dissipation (figs. 1-3), the holding unit (4) having a first holding arm (41) and a second (41) holding arm and a connection arm (40), two ends of the connection arm (40) being connected with the first (41) and second (41) holding arms to together define a holding space (fig. 3), in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Lin and Huang the teachings of Hsieh to have a holding unit fitted on the heat dissipation units in order to further secure the heat dissipation units to the substrate, enhancing heat transfer.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Huang, as applies to claims 1-2, 4 and 7, above, and further in view of Wang.
Regarding claim 8, the combination of Lin an Huang discloses:
the second section of each of the multiple heat dissipation units having a first end and a second end (see annotated fig. 13-HUANG, page 4),  
the first end having a latch section (Huang, 22), and the second end having a latched section (where a protrusion -22- of each unit -2- fits the adjacent unit -2-) (see annotated fig. 13-HUANG, page 4),
the latch section and the latched section being a male connector (Huang, 22) and a female connector (where a protrusion -22- of each unit -2- fits the adjacent unit -2-), corresponding to a respective male connector (see annotated fig. 13-HUANG, page 4). 
the combination of Lin and Huang does not disclose:
the latch section having a free end and a connection end, 
a width of the free end being larger than a width of the connection end, 
the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side.
the shape of buckling or engaging structures of heat dissipating units to tightly connect to an adjacent heat dissipating unit is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date pf the claimed invention, would design or size the buckling structure depending upon the user’s needs. Wang, for instance, also directed to a heat dissipation device (figs. 6-7) comprising a substrate (20) and multiple heat dissipation units (11) being connected to a top face of the substrate (20) teaches an engaging structure comprising a latch section (14) and a latched section (142), the latch section (14) having a free end (144) and a connection end (connecting -144- to folded portion -13-, clearly seen in figures 6-7), a width of the free end (144) being larger than a width of the connection end (clearly seen in figures 6-7), the latched section (142) having an open side (146) and a closed side (the rest of the slot -142-, opposite to -146-, seen in figures 6-7), a width of the closed side being larger than a width of the open side (146) (clearly seen in figures 6-7). 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Lin and Huang the teachings of Wang to have: 

a width of the free end being larger than a width of the connection end, 
the latched section having an open side and a closed side, and
a width of the closed side being larger than a width of the open side, 
in order to further secure the heat dissipation units to the substrate, enhancing heat transfer, depending upon the user’s needs [Wang, col. 3, lines 24-26].
Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Regarding claim 9, the combination of Huang, Tong and Wang discloses: 
the latch section and the latched section having a Ω-shaped configuration (Wang, figs 6-7). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Huang, as applies to claims 1-2, 4, 7 and 10-11, above, and further in view of Tian.
Regarding claim 12, the combination of Lin and Huang does not disclose:
at least one extension arm perpendicularly extending from one side of each first section of each heat dissipation unit, the extension arm being latched with each first section of another adjacent heat dissipation unit.
Tian, also directed to a heat dissipation device (figs. 3-6) comprising multiple heat dissipation units (10) being connected to each other teaches at least one extension arm (11) perpendicularly extending from one side of the first section of the heat dissipation unit (10) (fig. 3), the extension arm (11) being latched with the first section of another adjacent heat dissipation (10) (better seen in fig. 5) for the purpose of having the set of heat dissipation units (11) securely tight for vibration during transportation [col. 3, lines 12-15].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Lin and Huang the teachings of Tian to have at least one extension arm perpendicularly extending from one side of the first section of the heat dissipation unit, the extension arm being latched with the first section of another adjacent heat dissipation, in order to securely tight the set of heat dissipation units for vibration during transportation.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. Also, additional new grounds of rejections are presented in the instant Office Action. Applicant arguments do not apply to the new grounds of rejection.
In page 6, Applicant argue that Huang’s fin (2) is a solid sheet without airtight chamber and that heat is absorbed from the base panel (1) to the bottoms end of fins (2) and then transferred by heat conduction to the fin body for heat dissipation and that, in contrast, in the present invention, heat is absorbed from the substrate (1) to the first section (21) of the unit (2) and then transferred to the unit (2) by “vapor-liquid phase change” for heat dissipation.
In response, secondary reference Tong clearly teaches that by replacing the conventional heat dissipation fins (consisting on single solid fins, like the fins -2- disclosed by Huang) with the thermally superconducting heat dissipation fins (fins -1- of Tong consisting of a pair of adjacent parallel plates -11- between which is formed an internal airtight chamber -12-, and with a working fluid 14- being filled in each of the tight chambers -12-), the thermally heat dissipation unit has a greater heat transfer rate and a higher fin efficiency. Therefore, the teachings of Tong are pertinent and desirable to be applied to the heat dissipation unit of Huang.
In pages 6-7, Applicant argues that Huang fails to disclose “each heat dissipation unit having a first section and a second section, the first section of each of multiple heat dissipation units having an internal space, the second section having at least one vent, the second sections of each two adjacent heat dissipation units abutting against and connecting with each other, and a working fluyid being filled  in each of the airtight chamber” and that examiner has provided only hindsight-based analysis for why one skilled in the art would have been motivated to do this.
Examiner respectfully disagrees. Huang clearly discloses “each heat dissipation unit having a first section and a second section” and “the second sections of each two adjacent heat dissipation units abutting against and connecting with each other,” (please refer to the rejection of claim 1, above). The limitation regarding “the second section having at least one vent” is even admitted as prior art in the disclosure of the instant specification. The limitations regarding “the first section of each of multiple heat dissipation units having an internal space”, and “a working fluid being filled  in each of the airtight chamber” are clearly disclosed by Tong which, improving from a solid fin with no internal space of the prior art (please see Tong, par. 0077), teaches that by replacing conventional solid heat dissipation fins with thermally superconducting heat dissipation fins (fins -1- of Tong consisting of a pair of adjacent parallel plates -11- between which is formed an internal airtight chamber -12-, and with a working fluid 14- being filled in each of the tight chambers -12-), heat transfer is optimized. Therefore, it is not impermissible hindsight when the teaching reference (Tong) clearly improves the main reference (Huang) with exactly the same claimed feature.
In page 7, Applicant argues that the ordinary skill in the art would not be motivated to proposed a combination of Huang and Tong because the bottom ends of fins (2) of Huang have angled foot portions (21) that would prevent the separators (2, 3) of Tong from being able to tightly attached to and fix on the two side surfaces of the fins (2) of Huang.
Examiner respectfully disagrees. It is noted, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this respect, the Office Action even presents a possible way (that might be considered by a person of skill in the art) to incorporate the concept of superconductive fin of Tong into Huang by simply substitute one known element (Huang’s substrate 1) for another (Tong’s substrate, the combination of substrates 21, figs. 3 and 7) to obtain the predictable result of preventing possible damages to the structure of Tong’s fin (1) by the deforming rib (12) of Huang during assembly. See MPEP-2143 (I) (B).
Also in page 7, Applicant argues that even if the proposed combination were made, the combination would still fail to disclose the claim limitation requiring “one end of the first section of each of the multiple heat dissipation units being connected with the second face of the substrate, the second sections of each two adjacent heat dissipation units abutting against and connecting with each other, and the second section having at least one vent” as recited in the claim.
one end of the first section of each of the multiple heat dissipation units being connected with the second face of the substrate, the second sections of each two adjacent heat dissipation units abutting against and connecting with each other,” (please refer to the rejection of claim 1 by Huang and Tong, above). The limitation regarding “the second section having at least one vent” is even admitted as prior art in the disclosure of the instant specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763